IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit
                               No. 06-60437                         F I L E D
                             Summary Calendar
                                                                  September 27, 2007

                                                                Charles R. Fulbruge III
NIZAR ALI HASNAIN; ZEESHAN HASNAIN                                      Clerk

                                          Petitioners

v.

PETER D. KEISLER, ACTING U.S. ATTORNEY GENERAL

                                          Respondent


                    Petitions for Review of Orders of the
                       Board of Immigration Appeals
                            BIA No. A95 319 916
                            BIA No. A95 319 917


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Pakistani citizens Nizar and Zeeshan Hasnain, who are father and son,
submitted petitions for review from the final order of removal of the Board of
Immigration Appeals (BIA) and from the BIA’s denial of their motion to reopen.
The clerk of this court consolidated the Hasnains’ petitions for review. The
Hasnains have abandoned their challenge to the denial of the motion to reopen




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-60437

by failing to brief any issues relevant to that denial. See In re Mun. Bond
Reporting Antitrust Litig., 672 F.2d 436, 439 n.6 (5th Cir. 1982).
      The Hasnains move for this court to remand their case to the BIA for
consideration of the approval of Nizar’s I-140 visa petition on May 2, 2007. We
“may not order the taking of additional evidence,” 8 U.S.C. § 1252(a)(1), and our
review is limited to the administrative record. § 1252(b)(4)(A). The Hasnains’
motion for remand therefore is denied.
      The Hasnains contend that the BIA erred by overturning the Immigration
Judge’s (IJ) determination that the notices to appear (NTAs) in their case were
fatally defective because they were not signed by the proper immigration
authority. The NTAs were consistent with 8 C.F.R. § 239.1(a), which governs
who may issue an NTA. See Ali v. Gonzales, 435 F.3d 544, 546-47 (5th Cir.
2006).
      The Hasnains contend that the National Security Entry-Exit Registration
System (NSEERS) violates the equal protection principles incorporated into the
Due Process Clause. The effect of NSEERS on removal proceedings does not
violate equal protection principles. Ahmed v. Gonzales, 447 F.3d 433, 440 (5th
Cir. 2006).
      The Hasnains contend that the denial of their request for a continuance
based on Nizar’s labor certification was an abuse of discretion. Their contention
is unavailing. We review the denial of a motion for a continuance for an abuse
of discretion. See Ahmed, 447 F.3d at 439. It is not an abuse of discretion to
deny a continuance when the alien has obtained a labor certification but has not
shown that an immigrant visa is immediately available. Id. at 438. The
Hasnains submitted the Department of Labor’s December 23, 2005, labor
certification and Nizar’s January 23, 2006, I-140 petition as evidence before the
BIA. The I-140 indicated that Nizar did not file an I-485 petition simultaneously
with the I-140 petition, and, although the Hasnains alleged that immigrant visas
were available for all employment-based classes, they did not present any

                                       2
                                  No. 06-60437

evidence, or point to any regulatory provisions, indicating that this is so. Nizar’s
quest for adjustment of status had not progressed sufficiently to render the
denial of the Hasnains’ motion for a continuance an abuse of discretion. See
Ahmed, 447 F.3d at 438.
      PETITIONS FOR REVIEW DENIED; MOTION FOR REMAND DENIED.




                                         3